UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1320



RAMON CHARLES CHAPMAN,

                                                Plaintiff - Appellant,

          versus


SOCIAL SECURITY ADMINISTRATION,

                                                 Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Tommy E. Miller, Magistrate
Judge. (CA-2-04)


Submitted:   August 12, 2004                 Decided:   August 17, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ramon Charles Chapman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ramon Charles Chapman appeals the magistrate judge’s

order denying his motion for reconsideration of his Social Security

action.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the magistrate

judge.    See Chapman v. Soc. Sec. Admin., No. CA-2-04 (E.D. Va.

filed Feb. 11, 2004; entered Feb. 12, 2004).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                               - 2 -